Citation Nr: 1421159	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claims folder was subsequently transferred to the Houston RO.

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for additional development.  In doing so, the Board acknowledges that the Veteran requested at his February 2013 Travel Board hearing that the appeal not be remanded; unfortunately, a remand is unavoidable in this instance.  The appellant presented testimony at his hearing of having his knees give way, subjecting him to falls, and reported symptoms of locking of the knees, all of which suggests more severe symptomatology and thus indicates a material change in the Veteran's right and left knee disabilities than that described in the March 2008 examination report.  As the representative stated, the March 2008 report "is stale and outdated."  The Board has reviewed the record in an attempt to find sufficient evidence to rate the knee disabilities without resorting to a new examination, but has been unsuccessful.  

Further, there appears to be additional evidence not of record that is relevant to the appeal.  A March 2014 surgical consultation report indicated that the Veteran was being referred for knee imaging tests to "evaluate the soft tissue structures, specifically the meniscal cartilage as well as the articular cartilage."  VA is obligated to obtain current treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS have been reviewed.  In accordance with the latest worksheets for rating knee disorders the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, re-adjudicate the claims for increased ratings for the right and left knee disabilities, each currently evaluated at 10 percent disabling.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

